FILED
                              NOT FOR PUBLICATION                           OCT 07 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT

WILLIAM J. JONES,                                 No. 09-55451

               Plaintiff - Appellant,             D.C. No. 2:03-cv-06151-DDP-
                                                  AJW
  v.

VENTURA COUNTY SHERIFF’S                          MEMORANDUM *
DEPARTMENT,

               Defendant - Appellee,

  and

CANTWELL, Deputy; et al.,

               Defendants.



                     Appeal from the United States District Court
                        for the Central District of California
                     Dean D. Pregerson, District Judge, Presiding

                             Submitted September 22, 2010 **

Before:        WALLACE, HAWKINS, and THOMAS, Circuit Judges.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

                                                                                  09-55451
      We do not consider the district court’s disposition of William J. Jones’s

claims because he identifies no error that he contends the district court committed

and presents no argument challenging any of its rulings. See Acosta-Huerta v.

Estelle, 7 F.3d 139, 144 (9th Cir. 1993) (issues raised in pro se litigant’s brief but

not supported by argument are deemed abandoned).

      AFFIRMED.




                                           2                                      09-55451